 



EXHIBIT 10.40



CONTRAT DE TRAVAIL

ENTRE LES SOUSSIGNES

- VITRIA TECHNOLOGY INC, Société de capitaux, au capital de 40.000 €, dont le
siège social est 945 Stewart Drive, Sunnyvale, CA 94085, Etats-Unis, représentée
par M. Dale Skeen en sa qualité de représentant légal, (ci-après dénommée la
« Société »),

D’une part,

ET



•   Monsieur Paul Taylor demeurant [address], (ci-après dénommé le «Salarié»),

D’autre part,

Le présent contrat de travail annule et remplace tout contrat, lettre ou autre
document ou engagement ayant pu intervenir ou être signé avant la date de
signature du présent contrat de travail entre le Salarié et la Société ou tout
autre société appartenant ou ayant appartenu au groupe Vitria Technology.

Article 1 – Conditions d’engagement

La Société engage le Salarié à compter du 1 juin 2004.

Toutefois, d’un commun accord, les parties conviennent d’une reprise
d’ancienneté de Monsieur Paul Taylor à compter du 25 janvier 2002.

En conséquence, pour toutes dispositions conventionnelles ou légales se référant
à une condition d’ancienneté, il sera tenu compte d’une ancienneté décomptée à
partir du 25 janvier 2002.

EMPLOYMENT AGREEMENT

Translation for Information Purposes Only

BETWEEN THE UNDERSIGNED



-   VITRIA TECHNOLOGY INC, Corporation with a share capital of 40.000 € euros,
whose registered office is located at 945 Stewart Drive, Sunnyvale, CA 94085,
U.S., represented by M. Dale Skeen in his capacity as corporate representative
(hereafter referred to as the “Company”),

On the one hand,

AND

Mr Paul Taylor residing [address],

(hereafter referred to as the “Employee”),

On the other hand,

This employment agreement renders void and replaces any contract, letter or
other document or commitment which could have been sent or signed before the
date of this employment agreement between the Employee and the Company or any
other company belonging to or having belonged to the Vitria Technology group.

Article 1 – Conditions of employment

The Company hereby employs the Employee as from June 1rst, 2004.

However, it is agreed by the parties to take into consideration the Employee’s
length of service accrued as from 25 January 2002.

Therefore, a length of service as from 25 January 2002 will be taken into
account for the application of any legal provision or provision of the
applicable collective bargaining agreement.



 



--------------------------------------------------------------------------------



 



- 2 -



Le présent contrat de travail est régi par les dispositions législatives et
réglementaires en vigueur et par celles résultant de la convention collective
applicable à la Société, actuellement la convention collective des bureaux
d’études techniques, cabinets d’ingénieurs-conseils, sociétés de conseils
(« Syntec »), et par les conditions particulières énoncées aux présentes.

Article 2  – Fonctions

2.1 Les fonctions du Salarié se composent comme suit:



  a)   Senior vice-président des opérations commerciales monde ;



  et     



  b)   mandataire social d’une ou plusieurs sociétés du groupe Vitria
Technology, notamment en Europe et en Asie, dont actuellement :



•   Vitria Technology SAS;   •   Vitria Technology GmbH;   •   Vitria Technology
S.r.l.

Cette liste est purement indicative et peut varier à tout moment en fonction de
la chagement des mandats sociaux et de nouvelles nominations.

Ces fonctions correspondent à la position 3.3, coefficient 270 prévue par la
convention collective applicable.

2.2 Au titre de ses fonctions de vice-président senior monde des opérations
commerciales, le Salarié aura, notamment et sans que la liste qui suit soit
limitative, les attributions suivantes :



•   impulsion et direction de l’organisation commerciale des ventes au niveau
mondial ; et   •   management des opérations commerciales mondiales.

2.3 Le salarié exercera ces fonctions sous l’autorité et dans le respect des
instructions données par la Société, en la personne de son représentant légal ou
de toute autre personne qui pourrait lui être substituée.

2.4 Les attributions du Salarié ont, par

This employment agreement is governed by the legal provisions in effect and by
the provisions of the collective bargaining agreement applicable to the Company,
presently that of offices of technical studies, of engineering consultants,
consultancy companies, and by the specific conditions set forth in this
agreement.

Article 2 – Job description

2.1 The Employee’s functions shall be the following :



  a)   Senior Vice-President of World Wide sales operations ;



  and     



b)   Corporate representative for one or more subsidiaries of the Vitria
Technology Group, in particular in Europe and Asia, currently including :



•   Vitria Technology SAS;   •   Vitria Technology GmbH;   •   Vitria Technology
S.r.l.

This list is being provided for information purposes only and can vary at any
time depending on the change of corporate offices or the appointment to new
corporate offices.

These duties correspond to the following classification of the applicable
collective bargaining agreement: level 3.3, coefficient 270.

2.2 In his function as Senior VP of the WW-Sales, the Employee’s attributions
shall, in particular, include but not be limited to:



  •   Guidance and leadership to the worldwide sales organisation ; and     •  
Management of the worldwide Operations.

2.3 Within the scope of his attributions, the Employee shall be placed under the
Company’s authority and act pursuant to the instructions of the Chief Executive
Officer or any other person who may be substituted to him.



 



--------------------------------------------------------------------------------



 



- 3-



nature, un caractère évolutif tenant d’une part aux impératifs d’adaptation de
la Société et à ses besoins et,d’autre part, aux capacités du Salarié et à
l’approfondissement de ses compétences.

Article 3 – Lieu de travail

Dans la mesure où il réside en France, le Salarié exercera ses fonctions au
siège social de la Société Vitria Technology SAS, actuellement situé au 12-14,
Rond point des Champs Elysées – 75008 Paris.

Toutefois, il est entendu que pour des raisons touchant à l’organisation et au
bon fonctionnement de l’entreprise, la Direction se réserve la possibilité de
modifier le lieu de travail du Salarié dans la limite de la région Ile de
France.

Le changement de lieu de travail du Salarié ne saurait constituer une
modification du contrat de travail mais un simple changement de ses conditions
de travail.

Il est également entendu que la nature de ses fonctions exigera de nombreux et
longs déplacements en France et à l’étranger, notamment aux l’ASIE et les
Etats-Unis.

Article 4 – Rémunération – Durée du Travail

En contrepartie de son travail, le Salarié percevra une rémunération fixée à la
somme annuelle brute et forfaitaire de [340,000] Euros €, payable en douze
mensualités La partie variable de la rémunération des employés est placée à
180.000 Euros (€) pour dessus l’accomplissement de cible des objectifs
mutuellement convenus.

Le Salarié pourra percevoir des bonus selon les termes et conditions détaillées
en ANNEXE 1. Cette ANNEXE 1 sera renégociée périodiquement entre la Société et
le Salarié

La Société se réserve également, à sa seule et libre discrétion, le droit
d’octroyer toutes autres primes ou gratifications, d’un montant variable ou non,
à une période donnée ou

2.4 The Employee’s attributions are of an evolving nature due, on the one hand,
to the Company’s adaptation requirements and to its needs, and, on the other
hand, to the Employee’s capacities and the improvement of his competences.

Article 3 – Place of work

As he is residing in France, the Employee’s place of work shall be the Company’s
(Vitria Technology SAS’s) registered office, presently located at 12-14, Rond
Point des Champs-Elysées – 75008 Paris.

However, it is agreed that for reasons relating to the proper operation and
organization of the Company, the management of the Company may transfer the
Employee’s place of work to any other place within the region Ile de France.

The Employee’s transfer shall not constitute a modification of his employment
agreement but a mere change of the Employee’s working conditions.

It is also agreed that the nature of the Employee’s duties shall require him to
travel often and sometimes for long periods of time within France and foreign
countries, in particular ASIA and the United States.

Article 4 – Remuneration – Working hours

In consideration for his work, the Employee shall be paid a remuneration which
is fixed at a gross annual global amount of [340,000] Euros (€), payable in
twelve monthly instalments. The variable part of the Employee’s remuneration is
set at 180,000 Euros (€) for the on target accomplishment of mutually agreed
objectives.

The Employee may also receive bonuses subject to the terms and conditions
detailed in the APPENDIX 1 hereto. This APPENDIX 1 will be periodically
renegotiated between the Company and the Employee.

The Company shall also have the right, at its sole discretion, to grant other
bonuses and incentives, of a variable or fixed amount, at a given period or at
any period, to all or only part



 



--------------------------------------------------------------------------------



 



- 4 -



non, à l’ensemble ou à unepartie seulement du personnel.

Durée du Travail : Compte tenu de vos responsabilités dont l’importance implique
une grande indépendance dans l’organisation de votre emploi du temps, une large
autonomie dans la prise de décisions et un niveau de rémunération des plus
élevés dans la Société, vous n’êtes soumis à aucun horaire précis et déterminé.

of the personnel.

Working Hours: In view of the high level of the Employee’s responsibilities,
which involve a large degree of independence in the organization of the
timetable, significant autonomy in decision-making and among the top levels of
remuneration within the Company, the Employee will not be subject to specific or
pre-defined working hours.



 



--------------------------------------------------------------------------------



 



- 5 -



Article 5 – Options de souscription d’actions

Le Salarié s’est vu attribué des options lui permettant de souscrire à 200.000
actions de la société Vitria Technology Inc., conformément au plan d’option de
souscription d’actions français approuvé par le Conseil d’administration de
cette dernière société. Les modalités d’attribution des options ont été résumées
dans un contrat qui a été signé par les deux parties.

Le Salarié se verra attribuer des options supplémentaires lui permettant de
souscrire à [_____________] actions de la société Vitria Technology Inc.,
conformément au plan d’option de souscription d’actions français approuvé par le
Conseil d’administration de cette dernière société. Les modalités d’attribution
des options seront résumées dans un contrat qui sera signé par les deux parties.

Article 6 – Frais Professionnels



6.1   Le Salarié devant utiliser sa voiture personnelle pour les besoins de son
activité professionnelle, la Société lui alloue, au titre de cette utilisation
une indemnité forfaitaire de 2,500 euros/mois. Par ailleurs, le Salarié aura
droit au remboursement de ses frais d’essence, conformément à la politique de
remboursement de frais de la Société. Le montant et les modalités des
remboursements susvisés seront révisables en fonction des circonstances, par
note de service. Le Salarié s’engage à remettre à la Société, chaque mois,
toutes pièces justificatives des dépenses liées à l’usage professionnel du
véhicule.       Afin d’éviter que la responsabilité civile de l’entreprise
puisse se trouver engagée du fait de l’utilisation professionnelle de la voiture
personnelle du Salarié, celui-ci déclare avoir contracté auprès d’une compagnie
d’assurances notoirement solvable une assurance couvrant sans limitation de
somme sa responsabilité civile à l’égard des tiers et pour des besoins
professionnels. Le Salarié s’engage à communiquer à la Société sa police
d’assurances qui comportera obligatoirement une clause garantissant l’entreprise
contre le recours des compagnies d’assurances ou des tiers.

Article 5 – Stock options

The Employee has been granted an option to purchase 200.000 shares of Vitria
Technology Inc. in accordance with the Vitria Technology, Inc. board of
directors approved French stock option plan. Terms of the option grant have been
outlined in an agreement, which has been signed by both parties.

The Employee will be granted an option to purchase [_____________] further
shares of Vitria Technology Inc. in accordance with the Vitria Technology, Inc.
board of directors approved French stock option plan. Terms of the option grant
will be outlined in an agreement which has been signed by both parties.

Article 6 -Professional expenses



6.1   The Employee shall use his own car for purposes of his profession.
Therefore, the Company shall, in respect of such use, grant to the Employee, a
fixed indemnity of 2,500 euros per month. In addition, the Employee shall be
entitled to the reimbursement of petrol costs, in accordance with the Company’s
policy with respect to reimbursement of expenses. The amount and terms of the
above mentioned reimbursements shall be reconsidered depending on the
circumstances, by means of an internal memorandum. The Employee undertakes, each
month, to provide the Company with all receipts relating to the use of the car
for professional purposes.       In order to avoid the Company to be held liable
on civil grounds in relation to the Employee’s use of his car for professional
purposes, the latter hereby declares that he has taken out, with an insurance
company renowned to be solvent, an insurance policy covering, without
limitation, his professional civil responsibility with respect to third parties.
The Employee undertakes to communicate to the Company the insurance policy which
shall include a provision guaranteeing the Company against claims made by other
insurance companies and by third parties. The insurance policy shall also
mention an undertaking by the insurance company to notify the Company in the
case



 



--------------------------------------------------------------------------------



 



- 6 -



    La police d’assurances devra également mentionner l’engagement pris par la
compagnie d’assurances de prévenir la Société en cas de diminution de la
garantie ou de résiliation du contrat pour quelque cause que ce soit. Le Salarié
s’engage à demeurer assuré pendant toute la durée du présent contrat de travail,
à payer régulièrement les primes et à en justifier sur demande de la Société.  
    En cas d’accident, le Salarié se conformera aux dispositions prévues par la
loi et par sa police d’assurances, de telle sorte que d’aucune manière, et à
aucun moment, la responsabilité de l’entreprise puisse se trouver engagée. Il
informera la Société comme sa compagnie d’assurances dans les 48 heures de
l’accident par lettre recommandée.   6.2   Les frais professionnels que le
Salarié aura engagés au service de la Société, autres que ceux visés au
paragraphe 6.1 ci-dessus, lui seront remboursés chaque mois sur présentation des
justificatifs, conformément à la politique de remboursement de frais de la
Société   6.3   Considérant que sous la section 3. le Salarié accepte le
déplacement lourd pour la compagnie, une fois nécessaire, pour adapter aux buts
convenus de ventes, renvoyez dedans la compagnie accepte d’adapter à le Salarié
avec le déplacement confortable raisonnnable, pour que le Salarié puisse
exécuter les activités prévues de ventes.

Article 7 – Avantages sociaux

Le Salarié aura droit à tous les avantages sociaux prévus par la réglementation
en vigueur, la convention collective applicable à la Société ainsi que des
accords conclus par la Société en faveur des salariés de sa catégorie.

Article 8 – Congés Payés

Le Salarié bénéficiera des congés payés institués en faveur des salariés de sa
catégorie conformément à la législation en vigueur ; la période de ces congés
étant déterminée par accord entre la direction et le Salarié compte tenu des
nécessités de son service.

   of a reduction of the coverage or of termination of the policy for any reason
whatsoever. The Employee undertakes to remain insured during the entire term of
the employment agreement, to pay the insurance premiums regularly and to provide
evidence of such insurance and payments upon the Company’s request.       In the
case of an accident, the Employee shall comply with the provisions provided for
by the law and by his insurance policy in order to avoid the Company’s liability
from being held in any way or at any time whatsoever. The Employee shall inform
the Company as well as the insurance company within 48 hours of the accident by
registered letter.   6.2   Professional expenses, other than those mentioned in
paragraph 6.1 above, incurred by the Employee while in the service of the
Company shall be reimbursed upon the submission of receipts, in accordance with
the Company’s Travel Policy with respect to reimbursement of expenses.   6.3  
Whereas under Section 3. the Employee accepts heavy travelling for the Company,
when needed, to accommodate the agreed sales goals, in return the Company agrees
to accommodate the Employee with reasonable comfortable travelling, for the
Employee to be able to perform the expected sales activities.

Article 7 – Social benefits

The Employee shall be entitled to all social benefits provided for by the law,
the applicable collective convention and agreements entered into by the Company
in favour of the employees of his category.

Article 8 – Paid vacation

The Employee shall be entitled to paid vacation as granted to the employees of
his category in accordance with the applicable laws; the period of said vacation
shall be determined by agreement between the management and the Employee, taking



 



--------------------------------------------------------------------------------



 



- 7 -



Article 9 – Obligations générales

Le Salarié s’engage à accomplir son emploi avec loyauté et avec soin et à
protéger au mieux les intérêts de la Société à tout moment.

Il s’engage, pendant toute la durée du présent contrat, à respecter toutes les
instructions qui pourront lui être données par la Société et à se conformer aux
règles régissant le fonctionnement interne de celle-ci.

Le Salarié s’engage à utiliser les moyens humains et matériels mis à sa
disposition par la Société exclusivement dans le cadre et pour l’exercice de ses
fonctions telles qu’elles sont définies à l’article 2 ci-dessus.

Le Salarié s’oblige également à informer la Société sans délai de tous
changements, postérieurs à son engagement, qui pourraient intervenir dans son
état civil, sa situation de famille et/ou son adresse.

Article 10 – Exclusivité des services

Pendant toute la durée du présent contrat, le Salarié devra réserver à la
Société l’exclusivité de ses services et ne pourra avoir aucune autre occupation
professionnelle, rémunérée ou non, sauf accord écrit préalable de la Société. Le
Salarié s’interdit, en particulier, d’entreprendre ou de participer à toute
activité susceptible de concurrencer celle de la Société ou d’interférer, de
quelque manière que ce soit, avec la bonne exécution du présent contrat de
travail.

Article 11 – Obligation de discrétion et de confidentialité

Le Salarié est tenu, indépendamment de son obligation générale de réserve et de
secret professionnel, à une discrétion absolue sur tous les faits qu’il peut
apprendre en raison de ses fonctions ou de son appartenance à la Société.

Il est reconnu de convention expresse entre les parties que l’intégralité des
informations (“les Informations Confidentielles”) relatives à la Société, à son
domaine d’activité (actuel ou à venir) ou à toutes sociétés qui lui sont

business requirements into account.

Article 9 – General obligations

The Employee undertakes to carry out his duties with loyalty and care and to
protect the Company’s interests as best as he can at all times.

The Employee undertakes, during the term of this agreement, to execute all
instructions given to his by the Company and to comply with the internal rules
of the Company.

The Employee undertakes to use the human and material means placed at his
disposal by the Company exclusively within the scope and for purposes of
carrying out his duties as defined in Article 2 above.

The Employee also undertakes to immediately notify the Company of any changes
occurring after his hiring, of his marital or family status and/or of his
address.

Article 10 – Exclusivity of services

During the term of this agreement, the Employee shall perform services
exclusively within the Company and shall not have any other professional
activity, remunerated or not, without the prior written consent of the Company.
In particular, the Employee shall not undertake or participate in any activity
which is likely to compete with the activities of the Company or interfere, in
any manner whatsoever, with the proper performance of this employment agreement.

Article 11 – Discretion and confidentiality

The Employee is, independent of his general obligation of reserve and
professional secrecy, bound by an obligation of absolute discretion in relation
to all facts of which he may have knowledge owed to his duties or to his
presence in the Company.

It is expressly agreed between the parties that all the information (“the
Confidential Information”) relating to the Company, its (present or future)
field of activity or to any of the companies affiliated or associated with it in



 



--------------------------------------------------------------------------------



 



- 8 -



ou lui seront affiliées ou associées à quelque titre que ce soit, notamment en
ce qui concerne leur activité scientifique, technique, industrielle ou
commerciale, sont et doivent en tout temps demeurer strictement confidentielles
et appartiennent exclusivement, selon le cas, à la Société, ou à toutes sociétés
qui lui sont ou seront affiliées ou associées, qu’il s’agisse ou non
d’informations protégées au titre de la propriété intellectuelle, industrielle
ou de la propriété littéraire et artistique.

Article 12 – Obligation de loyauté et de non-débauchage

En cas de cessation de son contrat de travail, pour quelque cause que ce soit,
le Salarié s’interdit, pendant une période de un (1) an à compter de la date de
son départ effectif de la Société, que ce soit pour son propre compte ou pour le
compte de tiers, qu’il s’agisse d’une personne physique, ou d’une personne
morale, de, directement ou indirectement :



-   solliciter ou tenter de détourner de la Société, ou de toute société qui lui
est ou lui sera affiliée ou associée, la clientèle ainsi que toute personne
physique ou morale en relation d’affaires avec la Société (fournisseur ou autre)
ou avec toute société qui lui est ou lui sera affiliée ou associée, avec
laquelle le Salarié aura été en contact au cours de l’année précédent la date à
laquelle le présent contrat de travail aura pris fin ;



-   de proposer un emploi à toute personne qui était, à la date à laquelle le
présent contrat de travail aura pris fin ou au cours des douze (12) mois
précédents, un salarié, un consultant ou un mandataire social de la Société ou
de toute société qui lui est ou lui sera affiliée ou associée ou de tenter, par
quelque moyen que ce soit, directement ou indirectement, de persuader ou
d’inciter cette personne à accepter un autre emploi ou à quitter la Société ou
la société qui lui est ou lui sera affiliée ou associée.

Article 13 – Clause de non-concurrence



13.1   Pour les besoins du présent article, les termes ci-après auront la
signification suivante :

any manner whatsoever, in particular concerning their scientific, technical,
industrial or commercial activities, must, at all times, remain strictly
confidential and is exclusively owned, as the case may be, by the Company, or by
any affiliated or associated company, whether the information is or not
protected pursuant to intellectual, industrial property law or to copyright law.

Article 12 – Loyalty and non-solicitation

In the case of termination of this agreement, for any reason whatsoever, the
Employee shall not, for a period of one (1) year as from the date of the
Employee’s effective departure from the Company, whether for himself or on a
third party’s behalf, whether an individual or a legal entity, directly or
indirectly:



-   solicit or attempt to divert from the Company or any affiliated or
associated company, the clientele, as well as any individuals or legal entities
having business relations with the Company (supplier or other) or any affiliated
or associated company, with which the Employee has had business relations during
the year preceding the date at which this agreement terminated;



-   propose to any person who was, at the date at which this agreement
terminated or during the twelve (12) preceding months, an employee, consultant
or officer of the Company or of any affiliated or associated company or to
attempt by any means, directly or indirectly, to persuade or incite this person
to accept another employment or to leave the Company or an affiliated or
associated company.

Article 13 – Non-competition undertaking



13.1   For the purposes of this clause the following words have the following
meanings:



 



--------------------------------------------------------------------------------



 



- 9 -



    les “Activités Restreintes” : la conception, la vente et le développement
d’une clientèle relativement aux Produits et la vente et le développement d’une
clientèle pour des services de formation à l’entretien et de consultant relatifs
à l’installation et au fonctionnement des Produits mais limités aux produits et
services dont le Salarié a été responsable pour le compte de la Société pendant
les douze mois précédent la cessation de sa relation de travail       Le
“Territoire Limité” : le territoire de la France, l’Allemagne, le Royaume-Uni,
l’Italie, l’Espagne, la Suisse et l’Autriche ;       les “Produits” : les
logiciels distribués et les services offerts par la Société, en particulier EAI,
et tout logiciel actuellement en cours de création ou autrement développé par ou
pour le compte de la Société.   13.2   En cas de cessation de son contrat de
travail, pour quelque cause que ce soit, le Salarié s’interdit pendant une
période de 12 mois à compter de la date à laquelle le présent contrat de travail
aura effectivement pris fin, que ce soit pour son propre compte ou pour le
compte de tout tiers, qu’il s’agisse d’une personne physique ou d’une personne
morale, de, directement ou indirectement :      - d’occuper toute fonction de
direction dans une entreprise ayant une activité ou dont il est prévu que
celle-ci aura une activité entrant dans le domaine des Activités Restreintes sur
le Territoire Limité ;      - d’occuper tout poste ou toutes fonctions
permettant au Salarié d’exercer, en personne ou par l’intermédiaire d’un
mandataire, pour son compte ou en association avec ou au bénéfice d’un tiers,
une influence dominante ou lui donnant le contrôle dans toute entreprise ayant
une activité ou dont il est prévu que celle-ci aura une activité entrant dans le
domaine des Activités Restreintes sur

    the “Restricted Business”: the design, sale of and procuring of customers
for the Products and the sale and procuring of customers for maintenance
training and consultancy services in respect of the installation and running of
the Products but limited to products and services for which the Employee has
been responsible on behalf of the Company during the twelve months prior to the
Employee ceasing to be employed;       the “Restricted Area”: the territory of
France, Germany, United Kingdom, Italy, Spain, Switzerland and Austria.      
the “Products”: the software and services distributed by the Company, in
particular EAI, and any software currently being written or otherwise developed
by or on behalf of the Company.   13.2   In the event the employment agreement
is terminated, for any reason whatsoever, the Employee shall not, for a period
of 12 months as from the date of the effective termination of this employment
agreement, for himself or on a third party’s behalf, whether an individual or a
legal entity, directly or indirectly:      - take up or hold any management
office in any business which is engaged or is intended to be engaged in the
field of the Restricted Business within the Restricted Area;      - take up or
hold any post or position which enables or permits the Employee to exercise
whether personally or by an agent and whether on his/his own account or in
association with or for the benefit of any other person either a dominant
influence or a controlling influence over any business which is engaged or is
intended to be engaged in the field of the Restricted Business within the
Restricted Area;



 



--------------------------------------------------------------------------------



 



- 10 -



    le Territoire Limité ;      - occuper tout emploi ou fonctions de consultant
auprès d’une personne ayant une activité ou dont il est prévu que celle-ci aura
une activité entrant dans le domaine des Activités Restreintes sur le Territoire
Limité dont le résultat probable ou nécessaire serait l’implication du Salarié,
sur le Territoire Limité, dans des activités identiques ou similaires aux
Activités Restreintes.   13.3   En contrepartie de l’interdiction de concurrence
prévue à l’Article 13.2 ci-dessus, le Salarié se verra octroyer une indemnité
forfaitaire équivalente à 6 mois de la partie fixe de sa rémunération (telle que
définie à l’Article 4). Toutefois, la Société se réserve la possibilité, lors de
la cessation du contrat de travail, de libérer le Salarié de l’interdiction de
concurrence ; dans ce cas, le Salarié ne recevra pas l’indemnité visée
ci-dessus.

Article 14 – Restitution des documents et matériels

Durant l’exécution ou au terme du présent contrat, quelle qu’en soit la cause,
le Salarié devra restituer sur simple demande de la Société tous dessins, notes,
memoranda, spécifications, outils, formules et documents ainsi que toute copie
de ces éléments en sa possession, ainsi également que tout support comportant ou
révélant toute Information Confidentielle relative à l’activité, le
fonctionnement, la gestion ou les projets de la Société et, plus généralement,
tout bien dont la Société est propriétaire.

Le Salarié reconnaît que les documents susmentionnés sont la propriété exclusive
de la Société et qu’il ne dispose d’aucun droit de rétention sur lesdits
documents.

Article 15 – Arrêt de contrat

Le contrat peut être terminé selon les conditions fournies aux termes du code de
travail français et de la convention collective de travail applicable.

   - take up or hold any employment or consultancy with any person which is
engaged or is intended to be engaged in the field of the Restricted Business
within the Restricted Area which would have the necessary or probable result of
the Employee being engaged within the Restricted Area in business activities
which are the same or similar to the Restricted Business.   13.3   In
consideration for the undertaking provided for in Article 13.2 above, the
Employee shall receive an indemnity equal to 6 months of the fixed part of his
remuneration (as defined in Article 4). However, the Company may, upon the
termination of the employment agreement, free the Employee from the
non-competition undertaking; in such a case, the Employee shall not be entitled
to the abovementioned indemnity.

Article 14 – Delivery and return of Company documents and equipments

During the execution and upon termination of this agreement for any reason
whatsoever the Employee shall have the obligation, immediately upon the
Company’s request, to deliver to the Company any and all drawings, notes,
memoranda, specifications, devices, formulas and documents, together with all
copies thereof, and any other material containing or disclosing any Confidential
Information relating to the Company’s activity, operation, management or
projects, and more generally any property owned by the Company.

The Employee acknowledges that the above mentioned documents are exclusively
owned by the Company and that he has no right of retention in relation thereto.

Article 15 – Termination of Contract

The contract may be terminated in accordance with the conditions provided under
the French labor code and the applicable collective bargaining agreement.



 



--------------------------------------------------------------------------------



 



- 11 -



Cependant, en cas d’un arrêt de cet accord d’emploi par la compagnie dans les 12
mois, suivant la nomination d’un nouveau représentant de corporation
(“Président”) ou le changement de la commande de la compagnie, excepté l’arrêt
pour l’offense sérieuse, l’employé recevra une indemnité de licenciement de
licenciement contractuelle s’élevant à une quantité brute égale à 12 mois de
salaire moyen comme défini ci-dessous. Cette indemnité de licenciement de
licenciement contractuelle ne sera pas due en cas de la démission des employés.

L’indemnité de licenciement de licenciement contractuelle sera payée à la fin de
la période de notification. Chaque partie payera ses propres impôts et
contribution aux auxquels la quantité de l’indemnité de licenciement de
licenciement contractuelle peut être sujette.

On accorde cette indemnité de licenciement de licenciement contractuelle à
l’employé prenant en compte les dommages il souffrirait en cas d’un arrêt non
justifié par une offense sérieuse, en raison de son âge, sa longueur de service
au sein de la compagnie et la perte qui auraient comme conséquence son porteur,
et couvrira ainsi dont n’importe quels dommages ou intérêt quelque nature ce
puisse être et quelque base il peut avoir (en particulier sur la base du
provocant des raisons de l’arrêt) que l’employé pourrait réclamer par suite de
l’arrêt de cet accord d’emploi.

Le salaire moyen est défini comme salaire moyen mensuel brut payé à l’employé au
cours des 12 mois précédant la date de l’avis de l’arrêt de cet accord d’emploi,
y compris la rémunération fixe, de n’importe quel avantage en nature aussi bien
que n’importe quelle bonification payée sur le salaire fixe pendant ces 12
derniers mois.

Article 16 – Droit applicable – Tribunaux compétents

Le présent contrat de travail est régi par le droit français.

Tout différend lié à l’exécution, à l’interprétation ou à la résiliation du
présent contrat sera de la compétence exclusive des tribunaux français.

Fait à Sunnyvale, California

However, in the event of a termination of this employment agreement by the
Company within 12 months, following the appointment of a new corporate
representative (“CEO”) or the change of control of the Company, with the
exception of termination for serious offence, the Employee will receive a
contractual severance pay amounting to a gross amount equal to 12 months Average
Salary as defined below. This contractual severance pay will not be due in the
event of the Employee’s resignation.

The contractual severance pay will be paid at the end of the notice period. Each
party will pay its own taxes and contribution to which the amount of the
contractual severance pay may be subject to.

This contractual severance pay is granted to the Employee taking into
consideration the damage that he would suffer in the event of a termination not
justified by a serious offence, in view of his age, his length of service within
the Company and the loss that would result in his carrier, and will thus cover
any damage or interest of whatever nature it may be and whatever basis it may
have (in particular on the basis of the challenging of the reasons for the
termination) that the Employee could claim as a consequence of the termination
of this employment agreement.

The Average Salary is defined as the gross monthly average salary paid to the
Employee over the 12 months preceding the date of notification of this
employment agreement’s termination, including the fixed remuneration, any
benefit in kind as well as any bonus paid on top of the fixed salary during
these 12 last months.

Article 16 – Governing law – Jurisdiction

This agreement is governed by French law.

Any dispute arising out of the performance, interpretation or termination of
this agreement shall be subject to the exclusive jurisdiction of French courts.

Executed in Sunnyvale, California



 



--------------------------------------------------------------------------------



 



- 12 -



Le 16 juin 2004

En deux (2) exemplaires

      /s/ Paul Taylor
—————————
Paul Taylor

     /s/    M.   Dale      Skeen
—————————————————
La Société VITRIA TECHNOLOGY INC
représentée par Mr. M. Dale Skeen
en sa qualité de Chief Executive Officer

On 16 June 2004

In two (2) counterparts

      /s/ Paul Taylor
————————————
Paul Taylor

      /s/  M.  Dale       Skeen
————————————————
VITRIA TECHNOLOGY INC
Represented by Mr. M. Dale Skeen
In his capacity Chief Executive Officer

 



--------------------------------------------------------------------------------



 



                                                 
 
                                  ANNEXE1
    APPENDIX 1
   
 
                                  au Contrat de Travail de Paul Taylor.     to
the Contract of Employment of Paul Taylor.    
 
                                  Bonus plan pour la période du 1er juin 2004 au
31 janvier 2005

Bonus de motivation     Bonus scheme for the period 1 June 2004 to 31
January 2005 Incentive Bonus    
 
                                  Une somme égale à 55,320.44 Euros (€) sera
versée au Salarié avec son salaire le 30 juin 2004.     An amount equal to
55,320.44 Euros (€) will be paid to the Employee with his salary on 30
June 2004.    
 
                                  Ce bonus est un bonus exceptionnel. Ce bonus
ne sera, en aucun cas, exigible ou renouvelé après juin 2004.     This is a
one-time incentive bonus. This bonus will, under no circumstance, be payable or
renewed after June 2004.    
 
                                  Il sera déduit du montant de ce bonus le
montant des cotisations de sécurité sociale ainsi que toute autre déduction
exigée par la loi.     This bonus will be subject to deductions for social
security contributions and other deductions required by law.    
 
                                  Bonification de ventes     Sales bonus    
 
                                  Le Salarié pourra bénéficier d’un bonus en
fonction de l’atteinte par Vitria Technology Inc. d’un objectif de revenus
générés par les contrats de licences de logiciels conclus dans la région
Amérique du Nord, à l’exclusion des contrats de licences de logiciels conclus
avec des sociétés du milieu médical, au cours des deux derniers trimestres de
l’année fiscale 2004 (l’“Objectif”). Tout revenu facturable est pris en
considération.     The Employee will be entitled to receive a bonus based on
Vitria Technology Inc.’s achievement of target revenue generated by North
American software license sales, exclusive of software license sales to
healthcare companies, in fiscal quarters three and four of 2004 (the “Target”).
All recognized revenue is taken into account.    
 
                                  L’Objectif est défini dans le tableau joint.  
  The Target is defined in the schedule attached.    
 
                                  Dans le cas où le Salarié bénéficie d’un
bonus, celui-ci serait versé en même temps que la rémunération fixe le 31
janvier 2005.     In the event the Employee is entitled to a sales bonus, it
shall be paid with his salary on 31 January 2005.    
 
                                  Dans le seul cas de l’atteinte totale de
l’Objectif, le Salarié percevra un bonus égal à 100% de 83.326,39 Euros (€) (le
“Bonus”).     In the event the Target is achieved, the Employee will be entitled
to a sales bonus equivalent to 100% of 83,326.39 Euros (€) (the “Bonus”).    
 
                                  Dans le cas où l’Objectif n’est pas atteint,
Le Salarié pouvez percevoir un pourcentage du Bonus. Le pourcentage du Bonus que
le Salarié pourra recevoir sera déterminé de la manière suivante:     Where the
Target is not achieved, the Employee may be entitled to receive a portion of the
Bonus as defined above. The portion of the Bonus the Employee may receive will
be determined in accordance with the following schedule:    
 
                                 

    (1 )   Si moins de 75% de l’Objectif est atteint, le Salarié ne percevra pas
de Bonus.           (1 )   If less than 75% of the Target is achieved, the
Employee will receive no Bonus.    
 
                                 

    (2 )   Si 75%-80% de l’Objectif est atteint,           (2 )   If 75%-80% of
the Target is achieved,              

 



--------------------------------------------------------------------------------



 



- 2 -

                                             

          vous percevra 50% du Bonus.             the Employee will receive 50%
of the Bonus.    
 
                             

    (3 )   Si 81-85% de l’Objectif est atteint, le Salarié percevra 60% du
Bonus.          (3)   If 81-85% of the Target is achieved, the Employee will
receive 60% of the Bonus.    
 
                             

    (4 )   Si 86-90% de l’Objectif est atteint, le Salarié percevra 70% du
Bonus.          (4)   If 86-90% of the Target is achieved, the Employee will
receive 70% of the Bonus.    
 
                             

    (5 )   Si 91-9 5% de l’Objectif est atteint, le Salarié percevra 80% du
Bonus.          (5)   If 91-95% of the Target is achieved, the Employee will
receive 80% of the Bonus.    
 
                             

    (6 )   Si 96-99% de l’Objectif est atteint, le Salarié percevra 90% du
Bonus.          (6)   If 96-99% of the Target is achieved, the Employee will
receive 90% of the Bonus.    
 
                             

    (7 )   Si 100% ou plus de l’Objectif est atteint, le Salarié percevra 100%
du Bonus.          (7)   If 100% or more of the Target is achieved, the Employee
will receive 100% of the Bonus.    
 
                              Le représentant légal (“CEO”) de Vitria Technology
Inc. jugera de l’atteinte de l’Objectif.     Vitria Technology Inc.’s Chief
Executive Officer (“CEO”) will judge the achievement of the Target.    
 
                              En cas de rupture du contrat de travail avant le
31 janvier 2005, le Salarié pourra bénéficier d’un prorata du Bonus en fonction
de la réalisation partielle de l’Objectif.     In the event of a termination of
the employment contract before 31 January 2005, the Employee can benefit of a
Bonus pro rata, depending on the partial achievement of the Target.    
 
                              Il sera déduit du montant du Bonus ou du
pourcentage du Bonus le montant des cotisations de sécurité sociale ainsi que
toute autre déduction exigée par la loi.     The Bonus or the portion of the
Bonus is subject to deductions for social security contributions and other
deductions required by law.                 Fait à Sunnyvale, Californie
Le 16 juin 2004     Executed in Sunnyvale, Cal.
June 16 2004    
 
                              En deux (2) exemplaires     In two
(2) counterparts    
 
                                        /s/ M. Dale Skeen          
              /s/ M. Dale Skeen          
    Pour Vitria Technology Inc.
    For Vitria Technology Inc.
    M. Dale Skeen, CEO
    M. Dale Skeen, CEO
               
 
                                        /s/ Paul Taylor          
    Paul Taylor
             

 



--------------------------------------------------------------------------------



 



- 3 -

Schedule 1 to Appendix 1
Employment Agreement between Paul Taylor and Vitria Technologies, Inc.
executed June 16, 2004

Target Revenue generated by North American software license sales, exclusive of
software license sales to healthcare companies in fiscal quarters three and four
of 2004 (the “Target” ) is $5,745,000

 



--------------------------------------------------------------------------------



 



                         
AVENANT n°2
    APPENDIX 2    
 
         
au Contrat de Travail de Paul Taylor (le “Salarié”).
    to the Contract of Employment of Paul Taylor the “Employee”).    
 
         
Plan de prime pour la période du 1er janvier 2005 au 30 juin 2005 Prime
d’objectif
    Bonus scheme for the period 1 January 2005 to 30 June 2005 Incentive Bonus  
 
 
         
Une somme égale à 18.696 Euros (€) sera versée au Salarié avec son salaire le 31
mars 2005.
    An amount equal to 18,696 Euros (€) will be paid to the Employee with his
salary on 31 March 2005.    
 
         
Une somme égale à 18.696 € sera versée au Salarié avec son salaire le 30 juin
2005, à condition que le Salarié ait rempli les fonctions de Chef des Ventes
Mondiales (“les Fonctions”) jusqu’à cette date.
    An amount equal to €18,696 will be paid to the Employee with his salary on
30 June 2005, provided that Employee has served in the role of Head of Worldwide
Sales (the “Role”) through that date.    
 
         
Dans le cas où le Salarié arrêterait ses Fonctions avant le 30 juin 2005, le
montant indiqué au précédent paragraphe sera pro ratisé jusqu’à la date de
cessation des Fonctions et versé au Salarié dans les 30 jours de la date de
cessation des Fonctions du Salarié.
    In the event the Employee ceases serving in the Role prior to 30 June 2005,
the amount set forth in the preceding paragraph will be prorated through the
date the Employee ceases in the Role and paid to Employee within 30 days of the
date on which the Employee ceases serving in the Role.    
 
         
Cette prime d’objectif sera soumise au prélèvement des cotisations sociales et à
tout autre prélèvement prévu par la loi.
    This incentive bonus will be subject to deductions for social security
contributions and other deductions required by law.    
 
         
Prime de vente non-renouvelable
    Non-recurring sales bonus    
 
         
Le salarié pourra recevoir une prime basée sur l’atteinte de l’objectif de
résultat de Vitria Technology Inc généré par les ventes de licences de logiciel
nord-américaines à l’exception des ventes de logiciels aux sociétés de soins
médicaux, dans les deux premiers trimestres de l’exercice 2005 (l’“Objectif”).
Tout le “recognized license revenue” est pris en compte.
    The Employee will be entitled to receive a bonus based on Vitria Technology
Inc.’s achievement of target revenue generated by North American software
license sales, exclusive of software license sales to healthcare companies, in
fiscal quarters one and two of 2005 (the “Target”). All recognized license
revenue is taken into account.    
 
         
L’Objectif est de 5.745.000 dollars américains.
    The Target is US$5,745,000.    
 
         
Dans l’hypothèse où l’Objectif est atteint, le Salarié aura droit à une prime de
vente équivalant à 100% de 74.783 € (la “Prime”).
    In the event the Target is achieved, the Employee will be entitled to a
sales bonus equivalent to 100% of €74,783 (the “Bonus”).    
 
         
Si l’Objectif n’est pas atteint, le Salarié pourra recevoir une partie de la
Prime. La partie de la Prime que le Salarié pourra recevoir sera déterminée
selon ce qui suit :
    Where the Target is not achieved, the Employee may be entitled to receive a
portion of the Bonus. The portion of the Bonus the Employee may receive will be
             

 



--------------------------------------------------------------------------------



 



- 2 -

                                                determined in accordance with
the following:    
 
                     
(1)
  Si moins de 75% de l’Objectif est atteint, le Salarié ne recevra aucune Prime.
         (1)   If less than 75% of the Target is achieved, the Employee will
receive no Bonus.    
 
                     
(2)
  Si 75-80% de l’Objectif est atteint, le Salarié recevra 50% de la Prime.      
   (2)   If 75%-80% of the Target is achieved, the Employee will receive 50% of
the Bonus.    
 
                     
(3)
  Si 81-85% de l’Objectif est atteint, le Salarié recevra 60% de la Prime.      
   (3)   If 81-85% of the Target is achieved, the Employee will receive 60% of
the Bonus.    
 
                     
(4)
  Si 86-90% de l’Objectif est atteint, le Salarié recevra 70% de la Prime.      
   (4)   If 86-90% of the Target is achieved, the Employee will receive 70% of
the Bonus.    
 
                     
(5)
  Si 91-95% de l’Objectif est atteint, le Salarié recevra 80% de la Prime.      
   (5)   If 91-95% of the Target is achieved, the Employee will receive 80% of
the Bonus.    
 
                     
(6)
  Si 96-99% de l’Objectif est atteint, le Salarié recevra 90% de la Prime.      
   (6)   If 96-99% of the Target is achieved, the Employee will receive 90% of
the Bonus.    
 
                     
(7)
  Si 100-109% de l’Objectif est atteint, le Salarié recevra 100% de la Prime.  
       (7)   If 100-109% of the Target is achieved, the Employee will receive
100% of the Bonus.    
 
                     
(8)
  Si 110-119% de l’Objectif est atteint, le Salarié recevra 112,5% de la Prime.
         (8)   If 110-119% of the Target is achieved, the Employee will receive
112.5% of the Bonus    
 
                     
(9)
  Si plus de 120% de l’Objectif est atteint, le Salarié recevra 125% de la
Prime.          (9)   If over 120% of the Target is achieved, the Employee will
receive 125% of the bonus;    
 
                     

  Plus :             Plus:    

  1,8% de la somme au-delà de l’Objectif (payé au taux de change de 0,74783 €
par dollar).             1.8% of the amount by which Target has been exceeded
(to be paid at the exchange rate of .74783 Euros to the dollar).    
 
                      Le Chief Executive Officer de Vitria Technology Inc
appréciera l’atteinte de l’Objectif.     Vitria Technology Inc.’s Chief
Executive Officer will judge the achievement of the Target.    
 
                      Dans l’hypothèse d’une rupture du contrat de travail du
Salarié avant le 30 juin 2005, le Salarié pourra recevoir un prorata de la Prime
basé sur l’atteinte partielle de l’Objectif.     In the event of a termination
of Employee’s contract of employment before 30 June 2005, the Employee can
receive a pro rata Bonus based on the partial achievement of the Target.    
 
                      Dans l’hypothèse où le Salarié a droit à une prime de
vente pour atteinte de l’Objectif la prime de vente sera payée avec le salaire
le 31 juillet 2005. La prime de vente est soumise au prélèvement des cotisations
de     In the event the Employee is entitled to a sales bonus for achieving the
Target, the sales bonus shall be paid with his salary on 31 July 2005. The sales
bonus is subject to deductions for social security contributions              

 



--------------------------------------------------------------------------------



 



- 3 -

                         
sécurité sociale et à tout autre prélèvement prévu par la loi.
    and other deductions required by law.    
 
         
Signé à Sunnyval en Californie
    Executed in Sunnyvale, Cal.    
30 mars 2005
    30 March 2005    
 
         
En deux (2) exemplaires
    In two (2) counterparts    
 
         
/s/ M. Dale Skeen                                                     
    /s/ M. Dale Skeen                                                         
Pour Vitria Technology Inc.
    For Vitria Technology Inc.    
M. Dale Skeen, CEO
    M. Dale Skeen, CEO    
 
         
/s/ Paul Taylor                                                           
    /s/ Paul Taylor                                                             
 
Paul Taylor
    Paul Taylor    
 
                   

 